Exhibit 10.4
 
 

  AGREEMENT TO PROVIDE INSURANCE  

 


DATE  AND PARTIES. The date of th1s Agreement to Provide Insurance (Agreement)
is  11-07-2011. The parties and their addresses are:


 

OWNER: MACC PEl LIQUIDATING TRUST SECURED PARTY: FARMERS & MERCHANTS SAVINGS
BANK   24040 CAMINO DEL AVION #A307     200 1ST ST SW   MONARCH BEACH.CA  92629 
  CEDAR RAPIDS, IA 52404

 
The pronouns “you” and  “your” refer  to the Secured Party. The pronouns “I,”
“me” and “my” refer to each person or entity signing this Agreement as Owner.


1.  LOAN, LEASE. OR CONTRACT DESCRIPTION (Loan).
 

  A.   Data: 11-07-2011   B.   Loan Number: 300011209   C.   Loan Amount: 
2,100.000.00   D.   Additional Information:  

                                                                   
2. AGREEMENT TO PROVIDE INSURANCE. As part of my Loan, I agree  to do all
of  the following (in addition to any requirements specified in the Lon
documents).
 
 

   A.  I will Insure the Property as listed and with the coverages shown in  the
COVERAGES section.        B.  I will have you named  on  the policy, with the
status listed under the STATUS section.        C.   I will arrange for the
insurance company to notify you that  the policy is in effect
and  your  status  has  been noted.      D. I will pay for this insurance,
including any fee for this endorsement.        E.   I will  keep  the
insurance  in effect until the Property is no longer subject to your security
interest.  (I  understand that the Property may secure debts in addition to
any  listed in the LOAN DESCRIPTION section.)

                                                              
3.  DESCRIPTION OF PROPERTY. The Property subject  to this Agreement is
described as follows.
     SA DATED  11-7-2011
 
4.  COVERAGES. l agree  to insure the Property according to the following
described risks, amount of coverage, and maximum deductible allowed.
     ¨If checked, all coverages will be for  the full replacement value  of  the
Property.
     Homeowner’s Coverage.       ¨ H.O.         ¨ Other(Describe)
____________________________________
    Insurable
Value:                                                                       Deductible:
     Automobile Coverages.                 ¨  Fire         ¨ Theft   ¨
Collision   ¨ Comprehensive ¨ Liability ¨  Other _______________
        Insurable
Value:                                                                           Deductible:
     Property  Coverage.                       ¨  Fire         ¨ Theft   ¨
Collision   ¨ Comprehensive ¨ Liability ¨  Other _______________
        Insurable
Value:                                                                           Deductible:


5.  STATUS. Your status  shall be listed on  the 1nsurance policy as follows.
       ¨ Lienholder                                 ¨ Certificate
Holder                                           ¨  Additional
Insured                                           ¨  Mortgagee ¨ Other
________________
     California Real Property: Hazard Insurance  exceeding the replacement value
of  the improvements on the property is not
     required as a condition of  this  loan.


6.  ADDITIONAL TERMS


7.  INSURANCE COMPANY. The insurance policy covering the Property and  the
insurance company issuing the policy are as
     follows:
     A.  Policy
Number: ELL123096-11                                                          Effective
From 9/29/2011 To: 9/29/2012.


     B.  Insurance  Company  Name, Address, and Phone Number:
 
    XL Speciality Insurance Company           Contact:
    100 Constitution Plaza  17th Floor            Katherine Walas
    Hartford, CT 06103                    860-948-1858  

 
8.  INSURANCE AGENCY  AND  AGENT.  The insurance agency through which I
have  purchased, or intend to purchase, the
      required insurance is  as follows.
     A.  Agent Name ______________________________
     B.  Agency Name, Address, and Phone Number:

 
 

--------------------------------------------------------------------------------

 

9.  SIGNATURES.
SIGNATURES FOR OWNER(S) AND AUTHORIZATION TO INSURANCE AGENT AND COMPANY. By
signing below, I agree to the terms contained in this Agreement and acknowledge
receipt of a copy of this Agreement. I request the listed insurance company and
agency to provide the indicated coverage and list you on the policy with the
indicated status.  I also  request the insurance company or its authorized
agent  to immediately confirm that  the policy is in  effect by
signing  this  form  and forwarding a copy of  the  policy  to you.
 
MACC PEI LIQUIDATING TRUST
X   Kevin J. Gadawski, President                  11-15-2011      
                        Date
X
________________________________________________      ___________________________
Date



SIGNATURE FOR SECURED PARTY AND REQUEST FOR CONFIRMATION.  Upon receipt of this
Agreement, the insurance company or agency named above is requested to confirm
the policy, coverages shown above.
 
By X /s/ Randy W. Johnson                      ___________________________
          RANDY W. JOHNSON, SENIOR VICE PRESIDENT        Date
 



SIGNATURE FOR INSURANCE COMPANY AND CONFIRMATION.  By signing below, insurance
company confirms the existence of the insurance coverages agreed to be provided
by our insured and that you will be notified not less than 10 days before
cancellation.
 
By X
_____________________________________________                                                                                                           ___________________________
Date
 

Please return to Secured  Party at the address listed in the